DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-5, 7, 9, and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the source driver of claim 1, in particular the limitations of the conductive pattern comprises a connection portion, the connection portion is formed with a test space, the tip portion is disposed on a side of the connection portion close to the test space and is connected to the connection portion, and the at least one test point is positioned in the test space; and wherein a number of the tip portion is plural, and the plurality of tip portions are arranged in an array on a peripheral side of the at least one test point. The prior art does not disclose or suggest the source driver of claim 2, in particular the limitations of the conductive pattern comprises a connection portion, the connection portion is formed with a test space, the tip portion is disposed on a side of the connection portion close to the test space and is connected to the connection portion, and the at least one test point is positioned in the test space; and wherein a number of the at least one first connection line is plural, the plurality of first connection lines are arranged in parallel along a direction, a number of the at least one test point is four, and the four test points are respectively connected to first two and last two of the plurality of first connection lines. The prior art does not disclose or suggest the display device of claim 7, in particular the limitations of the conductive pattern comprises a connection portion, the connection portion is formed with a test space, the at 
The closely related prior art, Jang et al. (US 20180018910) discloses (Figs. 1-14) a source driver (200) of a display panel (100), wherein the source driver comprises a printed circuit board (300), a flip-chip film (230), a source driver chip (220), at least one first connection line (FL1, FL2), and at least one test point (SP1, SP2), wherein the flip-chip film is connected to the printed circuit board, the source driving chip is encapsulated on the flip-chip film and connected to the display panel (100) through the at least one first connection line, and the at least one first connection line is connected to the at least one test point (SP1, SP2). 
However, the prior art does not disclose or suggest the source driver of claim 1, in particular the limitations of the conductive pattern comprises a connection portion, the connection portion is formed with a test space, the tip portion is disposed on a side of the connection portion close to the test space and is connected to the connection portion, and the at least one test point is positioned in the test space; and wherein a number of the tip portion is plural, and the plurality of tip portions are arranged in an array on a peripheral side of the at least one test point. Claim 1 is therefore allowed, as is dependent claim 11. The prior art does not disclose or suggest the source driver of claim 2, in particular the limitations of the conductive pattern comprises a connection portion, the connection portion is formed with a test space, the tip portion is disposed on a side of the connection portion close to the test space and is connected to the connection portion, and the at least one test point is positioned in the test space; and wherein a number of the at least one first connection line is plural, the plurality of first connection lines . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES S CHANG/Primary Examiner, Art Unit 2871